Execution Version

 

third amendment to revolving credit agreement

 

This Third Amendment to Revolving Credit Agreement (this “Amendment”) is entered
into as of March 18, 2016 by and among SunPower Corporation, a Delaware
corporation (the “Borrower”), SunPower Corporation, Systems, a Delaware
corporation, SunPower North America, LLC, a Delaware limited liability company,
and SunPower Capital, LLC, a Delaware limited liability company (collectively,
the “Subsidiary Guarantors” and together with the Borrower, the “Loan Parties”),
Credit Agricole Corporate and Investment Bank, as administrative agent for the
Lenders (in such capacity, the “Agent”), and the Lenders listed on the signature
pages hereof.

 

recitals

 

A. The Borrower, the Agent and the Lenders are parties to that certain Revolving
Credit Agreement, dated as of July 3, 2013 (as amended pursuant to that certain
First Amendment to Revolving Credit Agreement dated as of August 24, 2014 by and
among the Loan Parties, the Agent and the Lenders, as further amended pursuant
to that certain Second Amendment to Revolving Credit Agreement dated as of
February 17, 2016 by and among the Loan Parties, the Agent and the Lenders, as
further amended pursuant to this Amendment, and as it may be further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have provided a
revolving credit facility to the Borrower. Each capitalized term used herein,
that is not defined herein, shall have the meaning ascribed thereto in the
Credit Agreement.

 

B. The Borrower has notified the Agent and the Lenders of its request to amend
the Credit Agreement as set forth below, but otherwise have the Credit Agreement
remain in full force and effect.

 

C. In accordance with section 9.02(b) (Waivers; Amendments) of the Credit
Agreement, the Borrower, the Agent and each of the Lenders party hereto have
agreed to amend the Credit Agreement, in accordance with the terms, and subject
to the conditions, set forth herein.

 

agreement

 

The parties to this Amendment, intending to be legally bound, hereby agree as
follows:

 

1. Amendments to Credit Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 4 below, the Borrower and the undersigned Lenders
agree to amend the Credit Agreement as set forth below.

 

a. Deletion of Defined Term. The definition of “Reference Banks” in Section 1.01
(Defined Terms) of the Credit Agreement is hereby deleted in its entirety.

 

 

 

b. New Defined Terms. The following defined terms are hereby added, in
alphabetical order, to Section 1.01 (Defined Terms) of the Credit Agreement:

 

“Interpolated Rate” means, with respect to any LIBO Rate Borrowing for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable Screen Rate for the longest maturity for which
a Screen Rate is available that is shorter than such Interest Period and (b) the
applicable Screen Rate for the shortest maturity for which a Screen Rate is
available that is longer than such Interest Period, in each case at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period.

 

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate” in this Section 1.01.

 

c. Amendment of Defined Term. The definitions of “LIBO Rate” and “Prime Rate” in
Section 1.01 (Defined Terms) of the Credit Agreement are hereby amended and
restated in their entirety to read as follows:

 

“LIBO Rate” means, with respect to any Interest Period, the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for Dollars) for a period
equal in length to such Interest Period as displayed on the Reuters screen page
that displays such rate (currently page LIBOR01) or, in the event such rate does
not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Agent from time to time in its reasonable discretion (in each case, the “Screen
Rate”), at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided, that if the Screen Rate shall
not be available at such time for such Interest Period with respect to Dollars,
then the LIBO Rate shall be the Interpolated Rate. If the LIBO Rate (as
determined pursuant to the foregoing provisions of this definition) for any
Interest Period is below zero, then the LIBO Rate for such Interest Period shall
be deemed to be zero.

 

“Prime Rate” means the rate of interest per annum determined from time to time
by the Agent as its base rate in effect at its principal office in New York City
and notified to the Borrower (which Borrower acknowledges is not necessarily
Lender’s lowest rate).

 

2. Representations and Warranties. Each Loan Party hereby represents and
warrants, as of the date of this Amendment, that:

 

a. The representations and warranties in each Loan Document to which it is a
party are true and correct in all material respects with the same effect as
though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof;

 

-2- 

 

b. The execution and delivery of this Amendment has been duly authorized by all
necessary organizational action of such Loan Party. This Amendment has been duly
executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity;

 

c. The transactions contemplated by this Amendment (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, except to the extent that any such failure to obtain such
consent or approval or to take any such action, would not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate any Requirement of
Law applicable to such Loan Party, (c) will not violate or result in a default
under any other material indenture, agreement or other instrument binding upon
such Loan Party its assets, or give rise to a right thereunder to require any
payment to be made by such Loan Party, and (d) will not result in the creation
or imposition of any Lien on any asset of such Loan Party; and

 

d. No Event of Default, or event or condition that would constitute an Event of
Default but for the requirement that notice be given or time elapse or both, has
occurred and is continuing or would result after giving effect to this
Agreement.

 

3. Ratification and Confirmation of Loan Documents.

 

a. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not alter, modify, amend, or in any way
affect any of the terms, conditions, obligations, covenants, or agreements
contained in the Credit Agreement or any other Loan Document, and shall not
operate as a waiver of any right, power, or remedy of the Agent or any Lender
under the Credit Agreement or any other Loan Document.

 

b. Each Loan Party hereby acknowledges that it has read this Amendment and
consents to the terms hereof, and hereby confirms and agrees that
notwithstanding the effectiveness of this Amendment, the obligations of such
Loan Party under the Loan Documents to which it is a party shall not be impaired
or affected and such Loan Documents and all promissory notes and all other
instruments, documents and agreements entered into by such Loan Party in
connection with such Loan Documents are, and shall continue to be, in full force
and effect and are hereby confirmed and ratified in all respects.

 

c. Each Subsidiary Guarantor further agrees that nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Subsidiary Guarantor to any future amendment to the Credit
Agreement.

 

4. Effectiveness. This Amendment shall become effective on the date first
written above (the “Effective Date”) only upon satisfaction of the following
conditions precedent on or prior to such date unless otherwise waived in writing
by the Lenders:

 

a. The Agent (or its counsel) shall have received from each party hereto either
(i) a counterpart of this Amendment signed on behalf of such party or (ii)
written evidence

 

-3- 

 

satisfactory to the Agent (which may include facsimile or .pdf transmission of a
signed signature page of this Amendment) that such party has signed a
counterpart of this Amendment.

 

b. The representations and warranties of the Loan Parties set forth herein shall
be true and correct in all material respects as of the Effective Date.

 

c. No Event of Default, or event or condition that would constitute an Event of
Default but for the requirement that notice be given or time elapse or both,
shall be continuing as of the Effective Date.

 

d. The Agent shall have received (i) an officer’s certificate from each Loan
Party, dated the Effective Date, certifying that (A) attached thereto are true,
complete and correct copies of the certificate of incorporation and bylaws of
such Loan Party (or certifying that there have been no changes to such documents
since they were most recently delivered and certified to the Agent in connection
with the Second Amendment), (B) attached thereto is a true, complete and correct
copy of the resolutions duly adopted by such Loan Party authorizing the
execution, delivery and performance of this Amendment and that such resolutions
have not been amended, modified, revoked or rescinded, and (C) such Loan Party
is able to pay its debts as they become due and that no action has been taken by
such Loan Party, its directors or officers in contemplation of the liquidation
or dissolution of such Loan Party as of the Effective Date, and (ii) a good
standing certificate for such Loan Party dated the Effective Date or a recent
date prior to the Effective Date satisfactory to the Agent from such Loan
Party’s jurisdiction of organization.

 

e. The Agent shall have received signature and incumbency certificates of the
officers of each Loan Party executing this Amendment, each dated as of the
Effective Date.

 

f. The Agent and the Lenders shall have received from the Borrower all fees
required to be paid on or before the Effective Date.

 

g. The Borrower shall have paid all reasonable and documented costs and expenses
of the Agent (including the fees and expenses of Linklaters LLP as special
counsel to the Lenders to the extent previously agreed) in connection with the
preparation, execution, delivery and administration of this Amendment.

 

5. Miscellaneous.

 

a. The Loan Parties acknowledge and agree that the representations and
warranties set forth herein are material inducements to the Agent and the
Lenders to deliver this Amendment.

 

b. This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto, and their respective permitted successors and
assigns.

 

c. This Amendment is a Loan Document. Henceforth, this Amendment and the Credit
Agreement shall be read together as one document and the Credit Agreement shall
be modified accordingly. No course of dealing on the part of the Agent, the
Lenders or any of their respective officers, nor any failure or delay in the
exercise of any right by the Agent or the

 

-4- 

 

Lenders, shall operate as a waiver thereof, and any single or partial exercise
of any such right shall not preclude any later exercise of any such right. The
failure at any time to require strict performance by the Loan Parties of any
provision of the Loan Documents shall not affect any right of the Agent or the
Lenders thereafter to demand strict compliance and performance. Any suspension
or waiver of a right must be in writing signed by an officer of the Agent, and
or the Lenders, as applicable. No other person or entity, other than the Agent
and the Lenders, shall be entitled to claim any right or benefit hereunder,
including, without limitation, the status of a third party beneficiary
hereunder.

 

d. This Amendment shall be governed by and construed in accordance with the laws
of the State of New York without reference to conflicts of law rules. The
provisions of Section 9.09 and Section 9.11 of the Credit Agreement apply to
this Amendment mutatis mutandis as if they were incorporated herein.

 

e. If any provision of this Amendment or any of the other Loan Documents shall
be determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed therefrom, and the remaining
parts shall remain in full force as though the invalid, illegal or unenforceable
portion had never been a part thereof.

 

f. This Amendment may be executed in any number of counterparts, including by
electronic or facsimile transmission, each of which when so delivered shall be
deemed an original, but all such counterparts taken together shall constitute
but one and the same instrument.

 

[Remainder of page intentionally left blank]

 

 

 

 

-5- 

 

IN WITNESS WHEREOF, the Loan Parties, the Agent and the undersigned Lenders have
caused this Amendment to be executed as of the date first written above

 

 

Borrower   SUNPOWER CORPORATION     By:

/s/ Charles Boynton 

Name: Charles Boynton Title: Executive Vice President &
Chief Financial Officer      



 

 

 



 



Third Amendment to Revolving Credit Agreement

 



 

 

 

 

 





Subsidiary Guarantors   SUNPOWER CORPORATION, SYSTEMS     By:

/s/ Charles Boynton 

Name: Charles Boynton Title: Chief Financial Officer      



 











SUNPOWER NORTH AMERICA, LLC     By:

/s/ Charles Boynton 

Name: Charles Boynton Title: Chief Financial Officer      



 

















SUNPOWER CAPITAL, LLC     By:

/s/ Mandy Yang

Name: Mandy Yang Title: Chief Financial Officer & Treasurer      



 

 

 







 

Third Amendment to Revolving Credit Agreement

 

 

 

 



 

 





CRÉDIT AGRICOLE CORPORATE
AND INVESTMENT BANK, individually and as Agent     By:

/s/ Lucie Campos Caresmel

Name: Lucie Campos Caresmel Title: Director   By:

/s/ Gary Herzog

Name: Gary Herzog Title: Managing Director      



 



 

 





 

 

Third Amendment to Revolving Credit Agreement

 

 

 

 



 









DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender     By:

/s/ Marcus M. Tarkington

Name: Marcus M. Tarkington Title: Director       By:

/s/ Dusan Lazarov

Name: Dusan Lazarov Title: Director      



 



 



 

 





 

 

 



Third Amendment to Revolving Credit Agreement

 

 

 

 

 



 

 











HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender     By:

/s/ Thomas Lo

Name: Thomas Lo Title: Director      



 





 

 





 



Third Amendment to Revolving Credit Agreement

 



 

 

 

 



 













MIZUHO BANK, LTD., as a Lender

    By:

/s/ Nelson Chang

Name: Nelson Chang Title: Authorized Signatory      



 



 

 



 



Third Amendment to Revolving Credit Agreement

 



 



 

 

 

 















SANTANDER BANK, N.A., as a Lender

    By:

/s/ William Maag

Name: William Maag Title: Managing Director      



 



 

 





Third Amendment to Revolving Credit Agreement

 



  

 

 

 

















CITICORP NORTH AMERICA, INC., as a Lender

    By:

/s/ Carl Cho

Name: Carl Cho Title: Vice President      



 



 

 

 







 



Third Amendment to Revolving Credit Agreement

 



 



 